Citation Nr: 9924417	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from March to December 
1967.  The appellant is the widow of the veteran.

This case arises on appeal from a February 1995 rating 
decision issued by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied the 
above-noted claim.

Although the appellant has been awarded benefits under 38 
U.S.C.A. § 1318, service connection for the cause of the 
veteran's death was denied.  Compensation is paid for service 
connection for the cause of death at the same rate as 
benefits under 38 U.S.C.A. § 1318.  However, the benefits 
that potentially flow from each statute are different.  See 
Mintz v. Brown, 6 Vet. App. 277, 282 (1994).  


REMAND

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) (1998).  
Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA's General Counsel has held that the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-1351, prohibits the payment of 
compensation for a disability that is a result of a veteran's 
alcohol or drug abuse, whether on a direct or secondary 
basis.  This law applies to claims, as here, filed after 
October 31, 1990.  VAOPGCPREC 2-97.  However, the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) noted that 
38 U.S.C.A. § 1110 does not bar an underlying grant of 
service connection for disability due to alcohol and drug 
abuse, albeit without compensation.  See Barela v. West, 11 
Vet. App. 280 (1998).  However, VA's General Counsel has held 
that OBRA 1990 amended 38 U.S.C.A. § 105(a) to preclude 
finding an injury or disease to have been incurred in line of 
duty if it was a result of abuse of alcohol or drugs.  
VAOPGCPREC. 2-98.  Since line-of-duty determinations are 
irrelevant to a determination of whether a disability is 
secondary to service-connected disability, a secondary 
substance abuse disorder can be service connected under 
38 C.F.R. § 3.310(a) for purposes of dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1310.  VAOPGCPREC 7-
99. 

Here, the veteran died on March [redacted], 1993.  The death 
certificate listed his cause of death as doxepin and alcohol 
intoxication.  The appellant argues that the veteran's 
service-connected schizophrenia caused his substance abuse 
disorder that caused his death, or in the alternative, that 
the veteran committed suicide as a result of his service-
connected schizophrenia.

Additional development is necessary in this case before a 
decision on the merits of the appellant's claim can be made.  
The RO has not advised the appellant of the importance of the 
veteran's fee basis and private medical records to her claim, 
and efforts to obtain copies of medical evidence considered 
in connection with the veteran's application for social 
security benefits and his most recent VA treatment records 
have not been made.  For example, during his lifetime the 
veteran was treated by a fee basis doctor (Miguel Cubano, 
M.D.), at Centro Psiquiatrico de Puerto Rico, and by a 
private psychiatrist.  The appellant's representative has 
requested that the veteran's most recent VA treatment records 
be associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  Further, the 
veteran received Social Security Administration (SSA) 
disability benefits, and it appears that a district attorney 
investigation was completed concerning his death.  

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete her application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference is made above might 
well ground the appellant's claim.  However, the appellant 
should be informed of their importance and of her ultimate 
responsibility to submit evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).  See 38 U.S.C.A. § 5103(a) (West 
1991); Epps v. Brown, 9 Vet. App. 341, 344-45 (1996), aff'd 
Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).

Accordingly, this case is remanded for the following:

1.  Obtain the veteran's complete VA 
outpatient treatment and hospitalization 
records dated from 1991 forward from the 
VA Medical Center in San Juan, Puerto 
Rico.
 
All records maintained are to be 
requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
received with the claims file.

2.  Tell the appellant that the fee basis 
and private medical records reflecting 
treatment for a substance abuse disorder 
and the veteran's service-connected 
schizophrenia (i.e., by Miguel Cubano, 
M.D., at Centro Psiquiatrico de Puerto 
Rico, and by a private psychiatrist) are 
important in connection with her claim and 
that, if there are such records pertinent 
to her claim, she should obtain and submit 
those records.  See 38 C.F.R. § 3.159(c) 
(1998).

3.  Obtain all the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4. Obtain all records concerning any 
district attorney investigation that was 
completed concerning the veteran's death.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, provide the appellant and her 
representative a supplemental statement 
of the case, which includes consideration 
of all evidence received since the 
supplemental statement of the case issued 
in November 1998. 

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



